UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MIKE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.   (3:05-cr-00046-RJC-DSC-1; 3:11-cv-00481-
RJC)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Mike, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Joseph Mike seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate         of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief     on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating          that     reasonable           jurists    would       find     that    the

district        court’s      assessment      of       the    constitutional         claims    is

debatable       or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,       and     that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

                We have independently reviewed the record and conclude

that Mike has not made the requisite showing.                               Accordingly, we

deny   a    certificate         of    appealability,           deny    Mike’s       motion   to

vacate his conviction, deny leave to proceed in forma pauperis,

and dismiss the appeal.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                                 2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3